DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 87, 88, 90, 93, 97 and 106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 87, line 3 and claim 88, line 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does about 400 nm; about 500 nm mean that a deviation of 1, 5, 10, 15 or 20% is acceptable?  It is suggested to delete the phrase “about” or define the requisite degree in the claims.
Claim 90, line 2 recites “the range”; claim 93, lines 2-3 recites “the temperature”; claim 97, line 5 recites “the porosity”; claim 106, line 5 recites “the opposite”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 85, 87-90, 92 and 95 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Nagano (US 2003/0052105).
With respect to the limitations of claim 85, Nagano teaches an additive manufacturing system (title) configured to provide a multi-spot 1-D image, a multi-spot 2-D image or both (Figs 20-27, line segment 16b, consisting of multiple overlapping beam spots) on a powder bed (Fig 13, power body 12, 212, 0132, 0195), the system comprising: a light source (Figs 21-23, semiconductor lasers 530, 0154, 0155) in optical communication with an array of optical fibers (Figs 20, 23, 27, optical fibers 24, 0154)  for transmitting the multi-spot image; the array of optical fibers (24) are in optical communication with a reimaging optic (light modulation device array 402, 0172, linearly focuses a beam modulated every pixel in accordance with image data by the light-modulation-device array 402); the reimaging optic is configured to reimage (0172) the multi-spot image on the powder bed (12, 212); and, whereby the multi-spot image has a power density sufficient to fuse and build a part from the powder bed (0017, 0018, 0092, 0093, 0179).
With respect to the limitations of claims 87, 88, 89, 90, 92 and 95, Nagano teaches the light source comprises an array of laser diodes (semiconductor lasers 530) operating in a wavelength range of about 400 nm to about 500 nm (0107, 0196); the light source comprises a plurality of optical fibers (optical fibers 24) coupled to laser diodes (530) operating in a wavelength range of about 400 nm to about 500 nm (0107, 0196); the optical fibers having diameters selected from the group consisting of 10 µm to 50 µm, 50 µm to 100 µm, and 100 µm to 500 µm (0161, 0170, diameter of 25 µm); the reimaging optic (402) has a power in the range of 1:0.5 to 1:10; the light source is individual fibers mounted independently (Figs 20, 23, 27, light source 22, optical fibers 24, 0154); comprising a print head consisting of an array of light sources (Figs 12, 20, 27, UV sources 221 to 224, exposure units 181 to 184, 0123, 0153) that is mounted on an x-y gantry system (XY positioning mechanism 20, 122) for translating the image across a surface of the powder bed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 86 is rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 87, further in view of Mead (US 2011/0122482).
With respect to the limitations of claim 86, Nagano teaches the light source comprises a plurality of optical fibers (24) coupling light from an array of fiber lasers (530) operating in a wavelength range of 300 nm to 500 nm (0107, 0196).  Nagano discloses the claimed invention except for the fiber lasers are fiber Raman lasers. 
However, Mead discloses the fiber lasers are fiber Raman lasers (Fig 1, pump diodes 110, fiber-laser modules 101-103, Raman-converter 131, 0046, 0050) is known in the art. It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano having a fiber laser with the fiber lasers are fiber Raman lasers of Mead for the purpose of providing a known Raman fiber laser that provides greater gain bandwidth than the original laser which results in a wider spectrum of differing wavelengths to be generated, enabling more system-design flexibility (0030).

Claim 89 is rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 85, further in view of Yalin (US 2012/0051084).
With respect to the limitations of claim 86, Nagano disclose comprising an array of optical fibers having diameters (0161, 0170).  Nagano discloses the claimed invention except for the optical fibers having diameters selected from the group consisting of 10 µm to 50 µm, 50 µm to 100 µm, and 100 µm to 500 µm.  However, Yalin discloses optical fibers (Figs 2, 3, fibers 16a-16c, 045) having diameters selected from the group consisting of 10 µm to 50 µm, 50 µm to 100 µm, and 100 µm to 500 µm (200/220 µm fiber, 0018, 0024) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano having an array of optical fibers silent to the diameter with the optical fibers having diameters selected from the group consisting of 10 µm to 50 µm, 50 µm to 100 µm, and 100 µm to 500 µm Yalin for the purpose of providing a known optical fiber diameter that provides for the transmission of laser pulses with high output beam quality (0003).

Claim 91 is rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 85, further in view of Rinzer (US 2010/0215326).
With respect to the limitations of claim 91, Nagano discloses the claimed invention except for the light source is a bundle of fibers mounted in a single QBH connector.  However, Rinzer discloses the light source (Fig 3, laser 301, 0033) is a bundle of fibers (0046, bundle of optical fiber cables) mounted in a single QBH connector (QBH connector, 0033) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano having a bundle of optical fibers silent to the connection type with the light source is a bundle of fibers mounted in a single QBH connector of Rinzer for the purpose of using a known connection configuration that is suitable for the efficient transmission of a laser along an optical fiber path.

Claims 93, 94, 98, 99 and 104 are rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 1, further in view of Hopkinson (WO 2013/021173).  Hopkinson (US 2014/0314613) is being used as an English language equivalent for Hopkinson (WO 2013/021173).  
With respect to the limitations of claims 93, 94, 98 and 99, Nagano teaches the light source is a plurality of lasers (semiconductor lasers 530).  Nagano discloses the claimed invention but is silent to comprising a high resolution thermal imaging camera for directly monitoring the temperature in each spot during operation and providing a feedback signal to a microprocessor that controls the power to each spot and therefore the build quality of the part on a spot by spot basis; comprising a pyrometer array for directly monitoring the temperature in each spot during operation and providing a feedback signal to a microprocessor that controls the power to each spot and therefore the build quality of the part on a spot by spot basis; further comprising a controller and a camera system to monitor each spot of the multi-spot image on the powder bed; and thereby provide a real time control signal to the controller for each of the plurality of lasers to control a fusing of a powder in the powder bed to optimize one or more of a surface roughness, a porosity and a stress in the part; the control signal comprises a signal proportional to a temperature of the powder bed.
However, Hopkinson discloses further comprising a high resolution thermal imaging camera or a pyrometer (Figs 1-6, pyrometer or a thermal imaging camera 31, 0112) for directly monitoring the temperature in each spot during operation (multiple laser spots at central portion 24, 0108) and providing a feedback signal to a microprocessor (0043, 0050, 0054) that controls the power to each spot and therefore the build quality of the part on a spot by spot basis (0009, 0012-0014); further comprising a controller (0043, 0050, 0054) and a camera system (Figs 1-6, pyrometer or a thermal imaging camera 31, 0112) to monitor each spot multiple laser spots at central portion 24, 0108) of the multi-spot image on the powder bed; and thereby provide a real time control signal to the controller for each of the plurality of lasers to control a fusing of a powder in the powder bed (0009, 0012-0014, 0017) to optimize one or more of a surface roughness, a porosity and a stress in the part; the control signal comprises a signal proportional to a temperature of the powder bed (0112, surface temperature measurements are communicated in real time to the controller 13) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano silent to a high resolution thermal imaging camera or pyrometer with the further comprising a high resolution thermal imaging camera for directly monitoring the temperature in each spot during operation and providing a feedback signal to a microprocessor that controls the power to each spot and therefore the build quality of the part on a spot by spot basis; comprising a pyrometer array for directly monitoring the temperature in each spot during operation and providing a feedback signal to a microprocessor that controls the power to each spot and therefore the build quality of the part on a spot by spot basis; further comprising a controller and a camera system to monitor each spot of the multi-spot image on the powder bed; and thereby provide a real time control signal to the controller for each of the plurality of lasers to control a fusing of a powder in the powder bed to optimize one or more of a surface roughness, a porosity and a stress in the part; the control signal comprises a signal proportional to a temperature of the powder bed of Hopkinson for the purpose of providing a known sensor / controller configuration that adjust laser power based on a temperature feedback to achieve a desired laser power for sintering (0043, 0050, 0054).
With respect to the limitations of claim 104, Nagano teaches further comprising a controller (0082, controller not illustrated) and a print head: the print head (Figs 21-23, semiconductor lasers 530, 0154, 0155) comprises: an end of the array of optical fibers (Figs 20, 23, 27, optical fibers 24, 0154), the reimaging optic  (light modulation device array 402, 0172, linearly focuses a beam modulated every pixel in accordance with image data by the light-modulation-device array 402).  Nagano discloses the claimed invention except for a thermal imaging camera system; the thermal imaging camera system provides a signal to the controller; whereby based upon the signal the controller controls the reimaged multi-spot image to control a temperature of the powder bed.
However, Hopkinson discloses a thermal imaging camera system (Figs 1-6, pyrometer or a thermal imaging camera 31, 0112); the thermal imaging camera system provides a signal to the controller (0043, 0050, 0054); whereby based upon the signal the controller controls the reimaged multi-spot image (multiple laser spots at central portion 24, 0108) to control a temperature of the powder bed (0009, 0012-0014, 0017) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano silent to a high resolution thermal imaging camera with the further comprising a thermal imaging camera system; the thermal imaging camera system provides a signal to the controller; whereby based upon the signal the controller controls the reimaged multi-spot image to control a temperature of the powder bed of Hopkinson for the purpose of providing a known sensor / controller configuration that adjust laser power based on a temperature feedback to achieve a desired laser power for sintering (0043, 0050, 0054).

Claims 96 and 97 are rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 85, further in view of Inoue (US 2009/0025638).
With respect to the limitations of claims 96 and 97, Nagano discloses a rotating wheel to compress and compact the powder, reducing the porosity of the powder bed (Fig 1, roller 364, powder body 212, 0079).  Nagano discloses the claimed invention except for the additive manufacturing system further comprising a gravity fed powder delivery system configured for operating in both directions; further comprising a powder delivery system, the powder delivery system comprising a roller and a hopper, the roller is configured to move opposite to a direction of the hopper travel.  However, Inoue discloses the additive manufacturing system further comprising a gravity fed powder delivery system (Fig 1, powder feed 30, 0098) configured for operating in both directions (+/- Y, 0098); further comprising a powder delivery system, the powder delivery system comprising a roller (Fig 6, leveling member 95, 0198) and a hopper (powder feed 30), the roller is configured to move opposite to a direction of the hopper travel is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano having a roller with the additive manufacturing system further comprising a gravity fed powder delivery system configured for operating in both directions; further comprising a powder delivery system, the powder delivery system comprising a roller and a hopper, the roller is configured to move opposite to a direction of the hopper travel of Inoue for the purpose of providing a known powder delivery system and roller movement configuration that is suitable for the building of 3D parts in a laser sintering system. 

Claims 100, 101, 102 and 103 are rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 85.
With respect to the limitations of claims 100, 101, 102 and 103, Nagano teaches the light source comprises a blue laser source (0107, oscillating at a wavelength of 450 nm) for fusing medal power (0195, stainless steel 420) in a powder bed (Fig 13, power body 12, 212, 0132, 0195).  Nagano discloses the claimed invention except for the powder is copper, gold or aluminum.  However, Nagano discloses that the selection of a specific powder material suitable for a specific purpose (0195) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date to adapt the additive manufacturing system of Nagano silent to the metal powder is copper, gold or aluminum with the metal powder is copper, gold or aluminum of Nagano for the purpose of selecting a specific material that is suitable for its intended purpose (0195).

Claims 105 and 106 are rejected under 35 U.S.C. 103 as being obvious over Nagano (US 2003/0052105) as applied to claim 85, further in view of Tomohiro (JP 2007025003).  An English machine translation of Tomohiro (JP 2007025003) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 105, Nagano teaches the reimaging optic comprises: a collimating lens (Figs 1, 2, homogenizer 26 serving as a shaping optical system for collimating laser beams, 0081); and, a focusing lens (condensing lens 30, 0081), the focusing lens comprising a piano-convex lens, or a piano-convex asphere lens; and, the light source (semiconductor lasers 530) is one focal length away from the collimating lens (26) and one focal length away from the focusing lens (30).  Nagano discloses the claimed invention except for the collimating lens comprises a piano-convex lens, a piano-convex asphere lens, or a doublet or a triplet lens pair.
However, Tomohiro discloses the collimating lens comprises a piano-convex lens (Pg 22, Pgh 14, plano-convex lens), a piano-convex asphere lens, or a doublet or a triplet lens pair is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the additive manufacturing system of Nagano having a collimator and focusing optics the collimating lens comprises a piano-convex lens, a piano-convex asphere lens, or a doublet or a triplet lens pair of Tomohiro for the purpose of providing known plano-convex lens configuration that is suitable for collimating laser light from an optical fiber (Figs 5, 6).  
With respect to the limitations of claim 106, Nagano discloses further comprising a print head (Figs 21-23, semiconductor lasers 530, 0154, 0155) and the reimaging optic (light modulation device array 402) comprises a lens (lens 403, 404, 0179).  Nagano in view Tomohiro discloses the claimed invention except for the lens is at least two focal lengths away from the light source and the reimaged multi-spot image is at least two focal lengths away from the lens in the opposite direction.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the lens is at least two focal lengths away from the light source and the reimaged multi-spot image is at least two focal lengths away from the lens in the opposite direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable focal distance involves only routine skill in the art (see MPEP 2144.04).

Response to Amendments
Claims 1-84 have been cancelled.
Claims 85-106 are new. 
Claims 85-106 are pending.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.  The applicant has argued on pages 8-9 about claim 85, that Nagano fails to disclose the new limitations of “a light source in optical communication with an array of optical fibers for transmitting the multi-spot image; wherein the array of optical fibers are in optical communication with a reimaging optic; wherein the reimaging optic is configured to reimage the multi-spot image on the powder bed”, the examiner respectfully disagrees as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
12/12/2022